PD-1386-14
                    STATE OF TEXAS COURT           OF CRIMINAL APPEALS

                            FRDWI^/Vfey,/»S0URT 0F flPPEASL
                           COURT OF
 ZACHARIAH        HARVEY
                                 M 28 2015                174th DISTRICT COURT OF
            V
                                                          HARRIS   COUNTY.   TEXAS
 STATE     OF   TEXAS
                                                          CAUSE N0:1_3JJLZ£5
                              Abel Acoata, Clerk          APPEAL NO: 14-1 3-nn?7ir,F


                  PETITION FOR DISCRETIONARY REVIEU PD# 1386-14
                    ' l FIROPi;: DENIAL 1-12-15 COURT OF APPEALS-
                                      14th   DISTRICT

TO   THE    HONORABLE      COURT:

COMES NOW. ZACHARIAH HflRVFY. whom IS INCARCERATED PROSE and IS IN
DIGENT. I HAVE NO MONEY, MATERIAL WEALTH, OR INCOME FROM ANY SOUP
RCE TO PAY FEES COSTS AND OR ATTORNEY. SPFl Iman B19 S.W.2D406 TEX
CRIM CODE PF PROCEDURE 145.TEX RULE OFAPPELLATE PROCEDURE 20 11
CITE:      HTRRFNS 257 S.W.3d 634.

THIS CAUSE IS TIMELY ON INEFFECTIVE ASSISTANCE OF COUNSEL/ON
APPEAL. FAILS TO CITE LAWS THAT APPLY TO MY CASE. FAILED TO INVE
STIGATE OR EVEN CITE OUT OF STATE LAW FROM ARKANSAS. CLAIMING IT
WAS FROM CRIMINAL COURT OF APPEALS. ON AND ON.CH£922F2d 52B; SHX-
LLQ 913S.W.2d 507 TOBIAS BB4 S.W.2d 571 TO ALLOW PROSE LITIGATION
lilIfiriTNS 123 S.Ct 2527 CAN BRING NWE THEORIES IN THE INTEREST OF
JUSTICE. RPCHEILE 791 S.W.2d 121 AND TO PROSE REQUIRED ON PDR.
PETERSON B49 S.W.2d 370ART. 1.051 FOR HEARINGS. FARETTA 95 S.Ct
2525. I.IATNRTKHt 102 S. Ct 1300.

ON JULY 13. 2010. MY WIFE KICKED IN MY BEADROOM DDRE. AND PHYSICA
LLY ASSAULTED ME BY HITTING ME NUMEROUS TIMES ABOUT THE FACE AND
UPPER TORSO. I MANANAGE TO GET OUT OF THE BEADROOM TO ESTABLISH
DISTANCE BETWEEN MY WIFE AND SELF. I THEN WENT INTO THE KITCHEN
TO PUT THE DISHES AND UTENSILS AWAY. I TURNED BACK TO SEE MY WIFE
COMMING IN A DOWNWARD MOTION WITH A KNIFE IN HER HAND. I BLOCKED
HER ADVANCE. AND STABED HER ONE TIME. SPONTANEOUSLY.I"..WAS. INMFEAR
FOR MY LIFE. SEE PC.6.03 ALONZO S§8 S.W.3d 77B JUSTIFICATION. THE
STATE DID NOT PROVIDE ITS CASE"INTENT TO KILL BEYOND A REASONABLE
DOUBT"     COOK    BB4   S.W.2d 4B5.




                                       en
                                                   ERROR    #1



THE OPPINION OF THE 14th CR NO. 14-1 3-00774 ON AUGUST 26. 2014
FROM THE TRIAL CASE #1311763 BY CHRISTOPHER DAMSON & McCALLY.                                         WAS
GLOBAL CONCLUSSORY.                     ABUSE OF DISCRETION NOT SUPPORTED BY THE REC
ORD    NO    CITES.         THE ISSUES IN          NAME & NUMBER POINT TO           THE TRIAL THAT
WAS    NEITHER         FAIR       AND    IMPARTIAL.    THEY      ALLOWED      FABRICATION    OF    THE

TRUE        PROCEEDINGS.               NO CITINGS WHAT SO EVER.              I COULDNT TURN       THIS
IN    IF    I WERE         AN    ATTORNEY.    ABUSE    OF   DISCRETION         FOR THE   HONORABLE
COURT       OF   APPEALS.          TO    USE THE    STATE VERSON        OF    PROCEEDINGS.      SEE

BACK GROUND SUFFICIENCY OF                     THE    EVIDENCE WILL           NOT SUSTAIN THE CON
VICTION.         IN    A SELF DEFENSE          CASE WHERE THE           ALLEDGE    VICTIUM      PAST IS
THE    BASIS      OF       THE    AFFIRMATIVE       DEFENSE      OF   SELD DEFENSE.      THE JURY
MUST BE PRESENT DURING THE TESTIMONY OF                               ALL THE WITNESSES CALLED
TO VERIFY THE               VIOLENT PAST THAT CREATED IN THE MIND OFlFTfflEEDEFEN-
DANT THAT HE               WAS IN       IMINENT DANGER OR         DEATH.      AND THAT    HIS     REACT
ION WAS JUSTIFIED.                     THIS DID NOT OCCURE.           AZARIA HARVEY "DAUGHTER"
TESTIFIED BEFORE THE JURY AND IT WAS LIMITED BY                                  PRE-TRIAL MOTTON
IN    LIMINE.         BY    STATE       AZARIAH TESTIFIED THE BEST              SHE COULD UNDER          W\
SAID MOTION.               BUT WAS NOT ALLOWED TO TESTIFY BEFORE THE JURY UND
ER SAID MOTION.                  BUT    WAS NOT ALLOWED TO ELABORATE THOROUGHLY AGA
IN UNDER SAID MOTION.                     NON OF THE OTHER FOUR WHICH NEGATES THE MAN
-DITORY DUTY OF COURT IN A FAIR AND IMPARTIAL TRIAL.                                     ON THE SUFF
ICIENCY OF THE EVIDENCE OF SELF DEFENSE.                               THE JURY MUST BE PRESENT
AND WAS NOT.               WHO    ARE THE WITNESS THAT GAVE TESTIMONY THAT THE
SAME AS TRIAL COURT EXCLUDED? (SEE CUMULATIVE Pg.14)                                     ABSOLLITELY
NO EVIDENCE THAT THE DEFENDANT STABBED THE DECEDANT TWICE.                                        THIS
IS TOTALLY FABRICATED. I REQUIRE AN EXPERT FORENSIC ^SCIENTIST TO
REVIEW THE AUTOPSY AND ALL MEDICAL EXAMINER THAT ACTUALLY PERFOR
MED THE AUTOPSY DID NOT TESTIFY. THE OPINION OF THIS COURT IS RIM
D.DIEB AND            BIASED AGAINST THE DEFENDANT. THEIE IS EVIDENCE THAT
THE ALLEFED VICTIM WAS IN A VIOLENT RAGE THAT WE WERE ARGUING. AN
THAT I RETREATED FROM MY BEADROOM TO THE KITCHEN. BUT SOME HOW I
AM THE VIOLENT ONE. WHICH IS NOT RATIONAL. OBVIOUSLY HER INJURIES
CAME WHEN SHE FELL. AND WHEN SHE KICKED DOWN THE DOOR THE PHYSIC^
AL EVIDENCE IS CONSISTENT WITH THE CLAIM OF SELF DEFENSE. WHICH
IS    AN    AFFIRMATIVE            DEFENSE.




                                               C2.1
       THE          JURY       WAS    ENTITLED           TO      INFER       THAT      THE       DECEDENT             HAD    HER    ARMS
RAISED          TO       SHOW    APPELLANT.              SHE      WAS     HOLDING           A    KNIFE.          AND    TRIED       TO

STAB       ME.       SHE       HAD    NO    DEFENSIVE             WOUNDS.        THE        JURY          WAS    NOT    FREE       TO

TO    HEAR          THE    TESTIMONY             OF    EXCULPATORY              WITNESSES                 THE    STANDARD          OF

REVIEW          ON       SUFFICIENCY             OF    EVIDENCE           ON    SELF        DEFENSE.             WHICH       IS    AN

AFFIRMATIVE                DEFENSE          CASE       CITED        BY    THE    COUTY           OF       APPEALS       IS       CLEARY

ERRONEOUS                CONTARARY          TO     LAW.       AND      THE     ABUSE' OF             DISCRETION             AS    EXPLA

INED       ABOVE.

       THE          STATE       HAS    THE       ULTIMATE           BURDEN       OF     PROOF             WHEN    CONFRONTED

WITH       A    SECTION          2.03       AND       2.04       DEFENSE.        THE        STATE          BURDEN       IS       PROV

ING    IT'S          CASE       BEYOND       A     REASONABLE             DOUBT.        THEREFORE.                WE    HOLD       THAT

WHEN       A    DEFENDANT             CHALLENGES .THE                  FACTUAL         SUFFICIENCY                OF    THE       REJE

CTION          OF    A    DEFENSE.          THE       REVIEWING           COURT        REVIEWS             ALL    OF    THE       EVIDEr-

NCE    IN       A    NEUTRALLIGHT                AND     ASKS       WETHER       THE        STATE          EVIDENCE          TAKEN

ALONE          IS    TOO       WEAK    TO    SUPPORT             THE     FINDING.           AND       WEATHER          THE       FINDING

OF    GUILT          WAS       CONTARY       TO       THE     OVERWHELMING              WEIGHT             OF    THE    EVIDENCE

AS    TO       BE    CLEARY          WRONG       AND     UNJUST.THAT             A     RATIONAL             FACT       FINDER
C'Ou'lD DETERMINE THAT THE APPELLANT USED DEADLY FORCE WHEN AND TO
THE    DEGREE             HE    REASONABLE             BELIVED           FORCE        WAS       IMMEDIATELY             NECESSARY

TO    PROTECT             HIMSELF.


       IN       THIS       CASE       WHERE        THE      ALLEDGED           VICTIM           USE       ATTEMPTED          TO    USE
UNLAWFUL             DEADLY          FORCE       THAT       IS    ALL     THE LAW           REQUIRES             TO    RAISE       THE

ISSUE          OF    SELF       DEFENSE.           THIS       WOULD       ELIMINATE              THE       ACCUSATION             THAT    I

MADE       A    SELF-SERVING                SELF       DEFENSE.           CLAIM.        911          TAPES       OF    EMERGENCY

PHONE          CALL       ARE    BASED       ON       HEARSY.          NOT     STATEMENT              OF    FACT       PER5E: BROWN

355 F3d             B2;    CRAWFORD 124 S.Ct.1356.                             THEREBY           NOT TRUST WORTHY                   OF
PRIMARY             EVIDENCE.          THE       CRIME        SCEN       EVIDENCE           IS       THE    PRIMARY          EVIDENCE
WHICH          IS    NOT       SELF    SERVING CREDIBILITY                       OF     911          CALLS       CITE       PENAL       COD
9.31-9.32.                DUE    TO    THE       ILLEGAL          IMPLEMENTATION                     OF    MOTION       IN       LINE.

THE    JURY          WAS       NOT    ALLOWED          TO     HEAR       FROM FOUR              OF    THE        CHARACTER          WIT-

ness who were not allowed to                                     give     sworn testimony before the jupy

THE    PANEL             STATES THE          JURY        IS      ENTITLED TO            DISBELIEVE THE                      STATEMENT

AND APPARENTLY THE EVIDENCE FROM THE CRIME SCENE WHICH IS 'iPRJUBEL-
BH£LXHA!CDl§SAAC0NEfcHSQSWL§TSEEMEFJ!R5 it&HJCRlIS QSREreiABCEIDffND (5ISIA
GttEaREVIQEAIIDQN.                          ..,:                                ,,.         _...••.""




                                                         T31
       THE    GRANTING             OF    THE       MOTION       IN    LIMINE          WAS       AN    ABUSE    OF       DISCRE

TION.    MISAPPLIED                DUE       TO    THE    FACT       THAT       I    HAVE       THE    RIGHT       TO    ASSERT

AN    AFFIRMATIVE                DEFENSE          UNDER       THE    CONSTITUTION                OF    THE    UNITED          STATE

RHAMRFRS       93    S.G.          103B.          SELF    DEFENSE          IS       BASED       TOTALLY       UPON       iilETHEF:

JURYS    CONSIDERATION                   OF       THE    ELEMENT          WHEN       PROPERLY          INSTRUCTED.             TO    u

TO    DETERMINE          THE       GUILT          INNDCENCE          OF    THE       DEFENDENTBASED                ON    THE    VIC

-TIMS    VIOLENT             HISTORY          T0RRE5V.              STATE       117       s.w.3d       B91.    IN       ADDITION

THE    STATE       HAS       A    DUTY       TO    SEE    THAT       JUSTICE          IS    DONE       AND    NOT       TO    CONV

ICT    AND    CAN    NOT          SECRETE          WITNESSES.             NOR       EVIIDENCE          THAT    WOULD YiNEG-

ATE    THE    CONVICTION.                ART       2.01       C.C.P       MITCHEL          977 S.W.2d 575;          BR.RRFR

55 S.Ct 629;             5MTTH 205 F3d 1045.                         MOTION IN LIMINE.                      HFRNflNnF7 767
S.W.2d 903-4             (4RR-121).                T.R.E.       405       IN    FACT       THE       STATE    HAS       VIOLATED

IT"S    OWN    MOTION             IN    LIMINE.          BY    PROVIDING             MY    CASE       ON    APPEAL       SEE    SEE

STATE BRIEF Pg's 14-21                            WHICH IS REVIEWED BY THE APPELLATE COURT
AND    PERSERVED             IN    ADDITION             VIOLATEB/lRRAnV               B3    S.Ct 1194.             DO    NOT    RE
QUIRE PRESERVATION SAMCHF7 120 S.W.3d 359 THE MOTION                IN LIMINE
EFFECTIVELY SHIFTED THE                            BURDEN OF          PROOF          FROM THE          STATE TO          THE    DE
FENDANT       THAT       I       HAD    TO    PROVE       THERE       WAS       NO    MALICE          TO    MEET    IN       STAB

BING    MY    WIFE.          Mill I anfv          9BS.Ct 1881.             TO       PUT    THE       KNIFE    IN MY          HAND
AND    OUT    OF    HERS.          WHICH          IS    SPECULATION             AND       NOT    THE       TRUTH    AI nN7n

353 S.W.3d 7BB P.C.2.03.                      DEFENDANT          DID       NOT THEN          HAVE TO       RETREAT.
HTNnRHTP 9n          S.._C.t 1 068.. HERE AGIN THE JURY WAS N_OJ. ALLOWED TO                                                   HEAR
MY    AFFIRMATIVE DEFENSE                         OF    FACT!       THAT       THE ALLEGED             VICTIUM WAS             A VA
VIOLENT PERSON.                   SO I HAD TO             RESPOND          TO       HER ATTACK IN             A WAY THAT h!
WAS SELF DEFENSE.                      I WAS       IN    FEAR OF          MY    LIFE.       I PROVED SELF DEFENSE
THAT CAN"T          BE DISPROVED DUE TO                         THE       FACT THERE IS                INSUFFICIENT EVI
-DENCE.       THAT THE INCIDENT DID                            NOT    OCCURE AS             I SAID          IN FACT          THERE
WERE WITNESSES THAT SUPPORT MY                                  SELF DEFENSE CLAIM.                         AND THE STATE
USED    KNOWING          PERJURED             TESTIMONY BY                A SUPERVISOR                OF THE MEDICAL
EXAMINERS OFFICE.                      ALLOWED ;STAB WOUND BEING TWICE.                                    WHILE THE PHY
SICAL EVIDENCE WILL SHOW ONLY ONE WOUND ACTUALLY CAUSED DEATH                                                                       OR
INFLICTS.          THE STATE DID NOT DISPROVE MY CLAIM OF SELF DEFENSE BE-
YOUND A REASONABLE DOUBT.                               SAXTnN B04 S.W.2d 910.13.16. WERE OVER
RULED BY MFRA7 ,,785 S.W.2d 146.                                    DUE TO CITES TO VAN miTtUFR 709
S.W.2d 178 STATE HAS NOT DISPROVED THAT I DIO .NOT                                                          :ACT.I6T SELF
DEFENSE.




                                                                    C41
       SEE    NEUTRAL             LIGHR       NOT          LIGHT       MOST       FAVORABLE             TO       THE    PROSECUTION

7111 TANffq7       S.W.3d             595    AND       SAXTON          HAS       NOTVALUE          FOR       REVIEW.             PENAL

CODE    2.04.          STATE          MUST    DISPROVE                NOT       REFUTE       BEYOND          A    REASONABLE                  II

DOUBT       REAVI5          970 S.W.2d 115.          TORRES          117 S.W.3d 891.       THE       REACHING

OF    GUILTY       VERDICT             MUST       BE       "SET       ASIDE"          DUE    TO    THE       FACT       THEREAWAS'iA

BHBONSTITOTIONALTUNDERSTANDIiNG. OF                                         THE       LAW    IN    REACHING             A    GUILTY

VERDICT.          SEE       ABOVE       FR A M CT R            105    S.Ct       1965.76           THE       STATE          MUST    PROVE

BEYOND       A REASONABLE DOUBT                            THAT I INTENDED                   TO    KILL.          JOHNSON          271       S.

W.3d    359.       THAT          THE    JURY       INSTRUCT                IN    THIS       SITUATION             IN    KRfl.ir.nl/Tr.        !',

351 S.W. 3d       523    . HAVING             A       KNIFE       IS    NOT       INTENT       A    KNIFE          IS    NOT    A
DEADLY       WEAPON          PER       SE    1.07          &    9.31       PENAL       CODE       CADWELL          288 F.3d 838;

BUENO       996 S.W.2d 406.    THE          EXCLUSION             OF    THE       TESTIMONIES                FROM    THE

WITNESSES          THAT          IS    NOT    MULTIPIE                WITNESSES             TO    THE       SAME       SITUATION.

BUT    INSTED          MULTIPLE             WITNESSES                NOT    CUMULATIVE             TO       MULTIPLE             INSTANCE
INVOLVING          HER       VIOLENT          CHARACTER.                   AND    HER       PERPENSITY             TO       VIOLENCE          :

SEE T.R.C.             &    F.D.E.          402-04             3B.36       T.C.C.P.          T.R.A.P.             44.2.          JURY    ::'.

EXCLUSIVE          OF       TRIER       FACT.

       MnMTnnMFRV                810 S.W.2d 372.       MflRTTM         107    S.Ct       1099       PROPER          JURY

INSTRUCT ON                SELF DEFENSE                . HARM          ANALYSIS             A!MAND7          686 S.W.2d 157
T.C.C.P. ART 38 SflNnRTfiRnM 99 S. Ct. 2450;                                                  BARRFRA 10 S.W.3d 743.
INNEFFECTIVE ASSISTANCE                            OF          COUNSEL ON             JURY INSTRUCT RFAGAN                         365 F3
d 616.;. FAILURE TO OBJECT .INDICTMENT                                            YOUNG 356 F.. 3d. 616. CONTRARY..
TO AND OR OBJECTIVELY UNREASONABLE.                                              RMTTH 417 F3.d 438 (KNOWINGLY
ACTUAL INNOCENCE CAN                         BE    BROUGHT             FIRST          ON    APPEAL.          AND DUE INEFFECt
TIVE ASSISTANCE OF                      COUNSEL WAS NOT BROUGHT MURRAY 106 S. Ct. 2639.
THE EXTERNAL                IMPEDIMENT             WAS          THE    MOTION          IN    LIMINC          USE       BY THE       STATE
WHICH       WAS    USED          TO    DEPRIVE             ME    OF    MY       CDNSTITUTIONSL                   RIGHT       TO    BE    •[..

HEARD BY THE JURY                      WHICH       DETERMINES                   THE CREDIBILITY                   OF THE WITNESS
9ES.I HAVE A RIGHT TO BRING ABOUT AN AFFIRMATIVE DEFENSE BASED ON
U.S.125       S.Ct 738 HOOKER                      , THE             CHARACTER OF                THE    VICTIM          THAT       MUST

BE HEARD          BY       THE JURY          AND       WAS       NOT       (4    RR-121.)          THIS          BRADY       VIOLATION

WAS DEADIBANG                WINNER.          AND          WAS       NOT    BROUGHT          ON    APPEAL          OR OBJECTED
AT TRIAL.          THE       EXCULPATORY                   EVIDENCE             WAS MATERIAL                AND    IMPROPERLY

WITH HELD FROM THE JURY VIOLATED DUE PROCESS BM&3 54 F3d 1508.
SEE-ALSO          Hfir.MFR        BB5       S.W.       2d       3B9                         947 S.W.2d 202;                      TRFWTNO

135 S.Ct 574; Mr.nilTGHFN 133R.Ct 1924. THERE HAS BEEN A FUNDAMEN
TAL MISCARRIAGE                   OF    JUSTICE                IN THE       CONVICTION             OF       THIS       APPELLANT
WHO    IS    ACTUALLY             INNOCENT.




                                                                       r                                                                    ERROR           #2




        SUFFICIENTY                   OF    THE       EVIDENCE                WILL        NOT       SUSTAIN          THE    CONVICTIONS

AS     TO    THE    AFFIRMATIVE                   DEFENSE.                HEAR           IN    THE       JURY       RETURNED          A    GUILTY

VERDICT.           AND       I    AM       REQUESTING                   FOR     A    NEW       TRIAL.          SUFFICIENCY                OF    THE

EVIDENCE           MUST          BE    BROUGHT             FIRST          ON        APPEAL          AND    WAS       NOT.    A    TRIAL

COURTS        DECISION                TO    ADMIT          OR       EXCLUDE              EVIDENCE          IS       REVIEWED          UNDER

ABUSE        OF    DESCRETION                   STANDARD                BURDEN           55N3d       608.       A    DEFENDANT             IN       A

HOMICIDE           PROSECUTION                   WHO       MAY          INTRODUCE              EVIDENCE             TuR.E.       4,.04         TflTF

9 01    G'.W.'ZTd BBV             S.W.2d1B9 THERE                         MUST           BE    SOME       EVIDENCE OF             VIOLENT^
OR     AGGRESSIVE                PAST       BY    THE       DECEASED                 THAT       TENDS          TO    RAISE       THE       ISSUE

OF     SELF       DEFENSE.                 IN    THOSE          SPECIFIC                 ACTS       MAY    EXPLAIN.          THAT          ALSO

AND     DEMONSTRATE                   INTENT          OR    MOTIVE              BEYOND          THE       CONFRONTATION                   HEARING

WE     HAD    MULTIPLE                WITNESSES.                THAT          GAVE        MULTIPLE             ACT    OF    VIOLENCE                NOT

HEARD        BY    THE       JURY.          THAT       THE          ALLEDGE              VICTIUM          WAS       THE    FIRST          AGGRE

SSOR.        THIS       EVIDENCE                SHOULD          BE       REVIEWED              ON    A    NETURAL          LIGHT.          FINDIN

OF     GUILT       IS    CONTARY                AND    UNJUST.                DUE        TO    THE       JURY       NOT    BEING          ALLOWED

TO     HEAR       THE    TESTIMONY                OF       THE          AFFIRMATIVE                 DEFENSE.          AND    IS       NOT       IN

LIGHT        IN    FAVORED TO                   THE PROSECUTION                          7lll TAMT        97 S.W.3d 595;          RFAWFB
970 S.W.2d 115-6 SMTTH 417 F3d                                        43B.           ( SELF- DEFENSE IS                      AN       AFFIR
MATIVE        DEFENSE             BY       A PEPONDERANCE                       OF       THE    EVIDENCERIIRKS                  98-S.Ct
2141        MARTTN       107 S. Ct. 1098 THE                ACT        WAS       SPONTANEOUS AND                   NOT       PRE

MEDITATED.              IT       IS THE          DUTY       OF THE              STATE          TO    ESTABLISH AND                PROVE             THE
ELEMENTS OF              THE MURDER BEYOND                               A REASONABLE DOUBT (Pg 3 OF THE 14t
COURT OF           APPEALS             OPPINION.                AND       SAXTnN              804 S.W.2d 913.                   ARE       INCORRE
-ECT)        AND THE ISSUE MUST BE                                  DECIDED BY                 THE JURY THAT I DID                         NOT          -'.:;
ACT IH SELD DEFENSE IS                                NOT FOUND.                    THE WORD ALSO IMPLY THE JURY
CHARGE IS           INSUFFICIENT PflTTFRSniM 978 Ct 2319.                                                      STATE LAW MUST:-
EQUAL OR EXCEDE FEDERAL LAW OR BE UNCONSTITUTIONAL . HEITMAN 815
S.W. 2d 681       THEIR IS                NO    PRESUMPTION                       OF    CORRECTNESS IN                   THIS       OPPIN
ION.        THEIR HAS BEEN AN                         UNREASONABLE OBJECTIVELY APPLICATION                                                     OF       OR
LAW AS        RULED ON BY THE SUPREME COURT.                                                  ANS OR CONTRART TO MARTTN 1
107 S. Ct. 109B. SEE Pg. 4 OF CRIMINAL COURT OF APPEALS OPPINION
qAXTON 804S.S.W.2d 913-14). IN ADDITION THEY FAILED TD TAKE PRINT
OFF THE           KNIFES          TO       HIDE       THE FACT                SHE        THE    DECEASED             HAD    A    KNIFE          IN         ;i

HER     HAND       AT    THE          TIME.       THAT          I       TURNED           AND    DEFENDANT             MY    SELF.              ALL

OF     THE    KNIFES             BUT       THE    ONE       WAS          NOT        WASHED.          JUST       BEFORE          THE       OFFENCE
THIS     WAS      INEXCULPULATDRY                          MATERIAL                 THAT       WAS       IMPROPERLY             HELED          UNDER

SUBSECTION              9.D1       RRADV          V.       MARYLAND                 83    S.CT.           1194.


                                                                    r    »_-v
                                                    ERROR      #3



       INEFFECTIVE            ASSISTANCE           OF   TRIAL       COUNSELLOR        FAILURE          TO   CALL

UPON    EXPERT         WITNESSES          SEE    ART.    26.05       T.C.C.P    IN    PARTICULAR                  A

MEDICAL       EXAMINER TO            REBUTT       THE    STATE       MEDICAL    EXAMINERS          KNOWING
USE    OF    FALSE      TESTIMONY          SPECIFICALLY             "TWO"    STAB    WOUNDS       ON    THE    ALL-

EDGE    VICTIM.         BRIGGS 187 S.W.3d 458;       MOONEY    55S.Ct.       340    NAPIIF      79
S. Ct. 1173.      CITING &LX          B97    S.W.2d.       343;    MIL 1 05 S. Ct. 10B7.
       THIS       IS   NOT    A    STRATEGIC       DECISION          MADE    AFTER    FACTS.       LAW      AND

DUTY    TO    INVESTIGATE.               AUTOPSY       DONE    BY    ALEX    JOHN.    AND    THE       STATE      REL

-IED    ON    DOCTOR         DWAYNE       WOLF.    A    VIOLATION       OF    CONFRONTATION             CLAUSE

(SEE REPORTER RECORD                     IV 41-44).       CRAWFORD 124 S.Ct 1354 SEE ALSO
MFi FMDF7 129 S:.             Ct    2527.       TESTIMONY IS IN ADMISS ABLE . lilAI I, 1 B4                    S.W.
3d 730;       rni.E 839 S.W.2d 79B.                    SEE TEX RULE OF EVIDENCE B03 NOT
ADMISSABLE.            FAILURE TD GET RECORDS.                      TUCKER 1 B1      F3d 747 NO          PRESU
MPTION       OF    CORRECTNESS.            THE DEPTH          OF THE FATAL          WDND    WAS    AT    LEAST
FOUR INCHES.           THE SECOND           ALLEGED       WOUND       BARLEY BROKE THE SKIN.AND
THE TESTIMONY OF WHY THE DECEDENTS                              ARMS WERE RAISED             ABOVE HER            ,..::;.
HEAD WAS IN            CONTROVERSY LEFT IN                SPECULATION BY             THE STATE PREJUD
ICED THE JURY.               THE DEFENDANT MUST                SHOW THAT THEIR IS A REASONABLE
PROBABILITY THAT.                  BUT    FOR COUNSELS          UNPROFESSIONAL             ERRORS THE          RESM
ULT OF THE PROCEEDING WOULD HAVE BEEN DIFFERENT                                       : A REASONABLE
PROBABILITY IS A PROBABILITY SUFFICIENT TO UNDERMIND CONFIDENCE
IN THE OUTCOME.               SJTilllJiLAJLD 104 S. Ct. 2052:: lilTI.I.IAHS 120 S. Ct.
1495 CONTARY TO DR•OBJECTIVELY UNREASONABLE WHICH IT FELL BELOW
1 .4.5.6.B.& 14U.S.CA.                      SINGULAR OR \LEJ_A 70S F2d 954;                       SATTEfj 977:
F2d 1259.          CUMULATIVE            ERROR.    BURCH       401 S.W.3d 634       I.A.C-




                                                          m
                                                           ERROR          #4




       VIOLATION          OF    SPEEDY TRIAL                   ACT    BASED          ON   ABUSE        OF    DISCRETION.
APPELLANT       HAD ALREADY                   BEEN INDICTED                ON       JULY 1-2011.               ARRESTED
ON JULY 6-2011.                AND TRIED APRIL 1-2013.                               APPELLANT FILED A;TIM-Y
ELY MOTION          PRO SE FOR A SPEEDY TRIAL ON JULY 26-2012. THE MOTION
WAS    NEVER RULED UPON BY THE COURT.                                     THAT IN ALL CRIMINAL PROSEC
UTIONS THE          ACCUSED SHALL ENJOY THE RIGHT TO                                        A SPEEDY TRIAL.
       DOGGETT 1*2 S.Ct                   26B6.       SIXTH          AMENDEMENT.             THE       APPELLANT           ALSO
CONTESTS       THE    COURT          OF       NDT    BRINGING             THE       APPELLANT          TO    TRIAL.        WHICH

SURPASSED 70 NONE EXCLUDABLE CLOCK DAY'S. THE DISTRICT WAS REQUI
RED    TO    DISMISS;THE             INDICTMENT.                ( IF       THE DEFENDANT                IS    NOT BROUGHT
TO TRIAL WITH IN THE TIME LIMITED REQUIRED BY                                                 SECTION 3161                (C)    AN
EXTENDED       BY    SECTION          3161          (H)    . THE INFROMATION SHALL BE                               DISMISSED
ON    MOTION    OF    THE       DEFENDANT             SEE       ARTICLE             32.01    AND       28.061.       ALFORD

142    F3d    825.    821.          A RULE          REQUIRING             ALL       PENDING      CHARGES           AGAINST       A
PRISON       INMATE TO          BE    BROUGHT TO                TRIAL          WITHIN 1 BO         DAY'S.           OR     TO    BE
DISMISSED WITH PREJUDICE.                            KELLY 122 S.W.3d 227                        ; FEDERAL CIVIL . ;:
PROCEEDURE          1951.       ART       1   SEC.        10    TEXAS.          6    U.S.CA.           THE    SPEEDY       TRIAL

ACT    GENERALLY          REQUIRES            THAT THE              TRIAL       OF    A CRIMINAL             DEFENDANT
" COMMENCE"           WITHIN          SEVENTY DAYS                   FROM THE FILLING DATE ( AND                            MAK»
ING PUBLIC)           OF THE _IJ^f Rrj_MATIO.N OR INDICTMENT- P_R ...FROM JHE...D A.I.E ..."•
THE    DEFENDANT          HAS       APPEARED          BEFORE          A    JUDICIAL          OFFICER          OF    THE    COURT

IN    SUCH    CHARGED          IS    PENDING          WHICH          BVFJR      DATE      LAST     OCCURS.         1B     U.S.C

(SUB SEC: 3161 (C) (1) SEE RFRMFfl 30 F3d 1539-1566 (5th "dR 1994)
CITING       BARKER       92S.Ct          2182.       MOTIONS             MUST       REQUIRE       A    HEARING          UNDER

SUB SEC:       3161       (H)       (1)(F)          nnHNRflN         29    F3d 940          942-943          (5th CIR 1994
INNEFFECTIVE          ASSISTANCE               OF     TRIAL          COUNSEL          FOR    FAILURE          TO    BRING

INEFFECTIVE          OF    TRIAL          COUNSEL.             DFLGAno T81F3d 10B7;                         TRFWTNfl 133
S.Ct    524    NO    PROCEEEDURAL                   BAR    UNDER          THE       A.D.E.P.A.          SEE    hlTl I TflMR

120    S.Ct 1495          SEE       ABOVE      PLEASE           CONSIDER             ALSO    FOR       PLAIN       ERROR

TRX.    RULE    OF    EVID.          103      T . R - A.P-43&44.




                                                                    PRAYER



            WHEREFORE PREMISES CONSIDERED APPLICANT PRAYS THIS HONORABLE COURT GRANTS

     HIM RELIEF HEREIN DESCRIBED; DISCOVERY HEARING. A NEW TRIAL. AQUITTAL. AND

     ANY OTHER RELIEF ONE MAY                  BE ENTITLED TO.



                                                                _. 0_                        RESPECTFULLY SUBMITTED.
                                                                r   p_j
                                CAUSE NUMBER: 1311763


THE STATE OF TEXAS                           §       IN THE 174th DISTRICT

VS.                                          §       COURT OF HARRIS COUNTY

ZACHARIAH HARVEY                             §       TEXAS



                                MOTION FOR DISCOVERY
                                 •5.B.1611   &5.B. 825


TO THE HONORABLE JUDGE OF SAID COURT:



       COMES NOW, ZACHARIAH HARVEY, DEFENDANT IN THE ABOVE ENTITLED AND NUMBERED
CAUSE, AND RESPECTFULLY MOVES THE COURT TO HIRE AN EXPERT FORENSIC EXAMINER

ART. 26.05 T.C.C.P, AND THE ENTIRE RECORD OF INSUFFICIENT EVIDENCE, THE RECORD
ON INEFFECTIVE ASSISTANCE OF COUNSEL, AND REQUIRE THE ENTIRE RECORD. RAMADAN
89 S.W.3d 745; STAFFORD 813 S.W.2d 503; BRITT 92 S.CT.431; FREE WHITE 823 S.W.2d 296;
PULIDO B79 F2d 1255 ART. 26.04. ART. 1.05 T.C.C.P; MARTINEZ tin* S.CT 1309
                                                                    132.
T.A.R.P 20.2. B0USQUET441 SW3d 131. ADDRESS SUFFICIENCY OF THE EVIDENCE EVEN
IF YOU HAVE OTHER ERRORS.    A COPY OF AUTOPSY AND COMPLETE POLICE REPORT. MONTGOMERY

4B2 FS2d 919; CRAWFORD 934 S.W.2d 744; NOTE: CLERKS LOG FOR 14-13-00774-CR ON
OR ABOUT 11-4-14. SEE TRIAL:    SEE 5TRICKIER 119 S.CT. 1936 TRANSPARENCY.

      WHEREFORE PREMISES CONSIDERED.      THE DEFENDANT PRAYS THAT THIS COURT GRANT

THIS MOTION.




                                       DECLARATION



§ 132.D03 TEX. CIV.    PROC & REM.    CODES IN ZACHARIAH 1B5334B.   BEING PRESENTLY

INCARSERATED IN O.B.    ELLIS UNIT.    IN WALKER COUNTY. TEXAS. DECLARE UNDER THE

PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.



   EXECUTED ON^l


                               CERTIFICATE OF SERVICE



      THIS IS TO CERTIFY THAT A TRUE AND CORRECT COPY OF THE ABOVE AND FOREGOING

WAS MAILED TO THE DISTRICT ATTORNY'S OFFIOE ASSIGNED TO THE 17*th DISTRICT

COURT OF HARRIS COUNTY. TEXAS ON THE             DAY OF             , 2015.

                                                     RESPECTFULLY SUBMITTED



                                        r                 4
                 


#14